DETAILED ACTION
1.	The following Office Action is based on the amendment filed on March 24, 2021, having claims 1-18 (claims 17-18 are newly added). 

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed March 24, 2021, with respect to claims 1-18 have been fully considered and are persuasive. The rejection of claims 1-18 is withdrawn. 

Allowable Subject Matter
4.	Claims 1-18 are allowed.

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 1-18, the prior art fails to teach or render obvious a combination of:
	generating, at a communication device, a PHY data portion of the PHY data unit, wherein generating the PHY data portion comprises, for each of a plurality of PHY protocol service data units (PSDUs) to be included in the PHY data unit and in response to determining that the PHY data unit is to be transmitted according to the HARQ process:
selecting a segment boundary within a last-occurring orthogonal frequency division (OFDM) symbol from among a set of multiple segment boundaries,
adding pre-forward error correction (pre-FEC) padding bits to the PSDU such that, after encoding the PSDU according to a forward error correction (FEC) code, coded bits of the PSDU end on the selected segment boundary, 

adding post-forward error correction (post-FEC) padding bits to only a last PSDU of the plurality of PHY PSDUs such that the PSDU ends on an OFDM symbol boundary;
generating, at a communication device, a PHY preamble, wherein generating the PHY preamble comprises, in response to determining that the PHY data unit is to be transmitted according to the HARQ process:
generating the PHY preamble to include a plurality of indications of a plurality of durations of the respective PSDUs within the PHY data portion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471